IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                     April 18, 2002 Session

STATE OF TENNESSEE DEPARTMENT OF CHILDREN’S SERVICES v.
                       R.M.M.,SR.

                       Appeal from the Juvenile Court for Knox County
                            No. K2519 Carey E. Garrett, Judge

                                  FILED SEPTEMBER 23, 2002

                                  No. E2001-02678-COA-R3-JV




CHARLES D. SUSANO, JR., J.,dissenting.



         I cannot concur in the majority opinion. I agree with the trial court’s conclusion that there
is clear and convincing evidence of a ground for termination of R.M.’s parental rights and clear and
convincing evidence that termination is in the “best interests,” see T.C.A. § 36-1-113(c)(2), of
R.M.II.

        If Dr. Hanaway’s testimony is to be believed – and the trial court certainly did accredit that
evidence – R.M. has a serious mental illness, i.e., “schizo-affective disorder which consists of
schizophrenia and concurrent symptoms of major depression, mania or a mixed mood disorder,”
requiring that he take medication; he will be required to take this medication for the rest of his life;
he does not acknowledge that he has a serious mental condition; he does not believe that he needs
to be on medication; he has chosen, in the past, to go off his medication necessitating his
hospitalization; he believes the doctors who have treated him “don’t know a thing”; and he told Dr.
Hanaway “he would take medication until he gets little [R.M., II] back and then will stop taking his
medication.” The trial court made a specific finding as to Dr. Hanaway’s testimony regarding
R.M.’s statements about his plans to cease taking his medicine:

                The Court finds and believes that [R.M.] made these statements and
                will in all probability quit taking his medication when the case ends.

       In my judgment, the evidence does not preponderate against the trial court’s factual
determinations, see Tenn. R. App. P. 13(d), or his finding that the evidence shows, clearly and
convincingly, that the parental rights of R.M. should be terminated. I recognize that R.M.II, soon
to be four-years-old, is not presently in R.M.’s care; but the majority decision may well prompt a
reunification of this boy with his father. Given the trial court’s findings, such a result, in my
judgment, may place R.M.II in a very unstable home with very uncertain results. I believe such a
scenario has a very high probability of occurring. I further believe that termination of R.M.’s
parental right now are in keeping with the purposes of the relevant statutory schemes. See T.C.A.
§§ 36-1-101, 37-2-401.

       I respectfully dissent.



                                                     ___________________________________
                                                     CHARLES D. SUSANO, JR., JUDGE




                                               -2-